UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-6082


JOSEPH A. BROWN,

                Plaintiff - Appellant,

          v.

CHARLES RATLEDGE, Warden-USP Lee,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Elizabeth K. Dillon, District
Judge. (7:15-cv-00640-EKD-RSB)


Submitted:   August 29, 2016             Decided:   September 28, 2016


Before DUNCAN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph A. Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph      A.   Brown     appeals        the     district      court’s    order

dismissing       without   prejudice      his    complaint      filed   pursuant    to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971), for failure to comply with a court order.

We   have   reviewed       the   record    and    find     no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Brown v. Ratledge, No. 7:15-cv-00640-EKD-RSD (W.D. Va.

Dec. 18, 2015).        We deny as moot Brown’s motion to expedite his

appeal.      We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented      in   the   materials

before    this    court    and   argument       would   not     aid   the   decisional

process.

                                                                              AFFIRMED




                                          2